Citation Nr: 0821475	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for residuals of a colon 
tear.

3.	Entitlement to service connection for a nasal disorder.

4.	Entitlement to service connection for chronic bronchitis.

5.	Entitlement to an initial compensable evaluation for 
bilateral arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
April 2003, with approximately 5 years, 10 months of prior 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In February 2008, the appellant testified before the Board 
sitting in Washington, DC, via videoconference from the RO.  
A transcript of the hearing is of record.

The issues of entitlement to an initial compensable rating 
for bilateral arthritis of the knees and entitlement to 
service connection for chronic bronchitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.	There is no competent evidence to establish that the 
veteran currently has a diagnosis of PTSD that conforms to 
the DSM-IV criteria.

2.	There is no competent evidence to establish that the 
veteran is currently diagnosed with a colon tear, or any 
chronic residuals related thereto.

3.	There is no competent evidence to establish that the 
veteran is currently diagnosed with a nasal disorder.


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.	Residuals of a colon tear were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.	A nasal disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable decision in June 2004.  The RO's 
March 2004 and January 2006 notice letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him; namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained 
by VA; namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
The appellant has provided a statement from Dr. Adams, a 
private physician.  He has not identified any additional 
evidence that should be obtained prior to a decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded VA examinations in April and May 2004 and June 
2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The United States Court of Appeals for the Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Post-traumatic stress disorder (PTSD)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

A review of the veteran's medical records indicates he has 
not received a diagnosis of PTSD conforming to the diagnostic 
criteria under DSM-IV.  During a June 2004 VA examination, a 
licensed psychologist found that the veteran does not meet 
the criteria for PTSD.  Specifically, the examiner noted 
that, while the veteran was initially traumatized by the 
aftermath of the World Trade Center attacks, he does not 
presently display symptomatology consistent with a diagnosis 
of PTSD.  Moreover, the VA examiner observed that both the 
veteran's self-report and psychological testing indicate 
that, with the exception of concentration and short-term 
memory, the veteran does not have any symptoms that would 
suggest he suffers from a diagnosable psychiatric condition.

The Board acknowledges that the veteran, his wife and 
chaplain have claimed he suffers from PTSD as a result of his 
active service.  However, as lay persons, the veteran, his 
spouse or his chaplain have no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Colon Tear and Nasal Disorder

The veteran contends that he suffers from residuals of a 
colon tear and a nasal condition as a direct result of his 
active military service.  Specifically, he contends that he 
currently suffers from frequent nosebleeds that began during 
active service.  He asserts this condition is a result of in-
service asbestos exposure.

Service treatment records indicate the veteran suffered 
nosebleeds in 1981 and 1993, and subsequently underwent a 
cauterization procedure in both instances.  With respect to a 
colon tear, records indicate the veteran frequently 
experienced internal hemorrhoids, and underwent a 
hemorrhoidectomy in December 1999.  However, there is no 
indication the veteran suffered from a tear of the colon 
during this procedure or at any other time during active 
service.  In addition, a December 2002 Report of Physical 
Examination, completed prior to the veteran's retirement from 
active service, indicates normal a normal nose, sinus, anus 
and rectum clinical evaluation.  Hemoccult testing was 
negative, indicating no blood in the veteran's stool.

The Board notes that there is no competent medical evidence 
that the veteran is currently diagnosed with any nasal 
disorder or residuals of a colon tear.  In this regard, the 
Board observes April 2004 treatment records indicates the 
veteran experienced a one week history of nosebleeds, and 
again underwent a cauterization of the site.  However, while 
the veteran was assessed as having epistaxis, the competent 
evidence of record indicates the April 2004 episode was an 
acute occurrence and has not persisted or repeated since.  
While the veteran claims to suffer nosebleeds approximately 
once per week (see February 2008 hearing transcript), he has 
produced no medical evidence to suggest he suffers from a 
chronic nasal condition.  In addition, an April 2004 VA 
examination found no evidence of a closure of the nasal 
passages, and a June 2006 VA examination found no nasal 
polyps, active bleeding or areas of coagulation.  As such, 
the Board finds that the veteran does not have a current 
diagnosis of a chronic nasal disorder.  

With respect to residuals of a colon tear, the Board observes 
that the veteran testified at his February 2008 Board hearing 
that he has not suffered from any reoccurrence of symptoms 
since his December 1999 hemorrhoidectomy.  In addition, both 
the April 2004 and June 2006 VA examinations found the 
veteran to be asymptomatic at the present time.  Thus, the 
Board finds that the veteran does not currently suffer from 
chronic residuals of a colon tear.

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

As a final note, the Board acknowledges the veteran himself 
claims he suffers from a chronic nasal disorder.  However, 
the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, supra.

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic nasal disorder or 
residuals of a colon tear.  The veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such disorders, and all evidence 
included in the record weighs against granting the veteran's 
claims.  


ORDER

Service connection for PTSD is denied.

Service connection for a nasal disorder is denied.

Service connection for residuals of a colon tear is denied.


REMAND

The veteran is seeking service connection for chronic 
bronchitis as well as an initial compensable rating for 
bilateral arthritis of the knees.  The Board notes that, at 
his February 2008 hearing, the veteran testified that he has 
received treatment for bronchitis from Dr. Adams, a private 
physician.  In addition, an April 2007 statement by Dr. Adams 
indicates she has been treating the veteran for his bilateral 
knee disorder since 2003.  The Board notes that these 
potentially relevant treatment records are not of record.  
Thus, on remand, the RO/AMC should attempt to retrieve these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all treatment providers (VA and 
non-VA) who treated him for bilateral 
arthritis of the knees and chronic 
bronchitis since service separation.  He 
should be requested to complete VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for Dr. Adams 
and any other private providers 
identified.  The RO/AMC should then 
obtain any relevant treatment records 
identified by the veteran.

2.  If, and only if, newly obtained 
treatment records indicate the veteran 
currently suffers from chronic 
bronchitis, schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his chronic 
bronchitis.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether the veteran's 
bronchitis, if diagnosed, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

3.  Upon completion of the above and any 
other development deemed necessary, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


